DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 12/6/2021 is acknowledged.
Claims 9 and 10 are withdrawn.
Claim Interpretation
	Claims 6 and 7 refer to “metal (metalloid) oxide” which in isolation is unclear as to if the claim seeks protection for metal oxide or metalloid oxide. However, immediately after the term a Markush group of elements clearly defines what is being claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over MITSUTOSHI et al. (JP H10-208776; translation provided in the IDS).
Regarding claim 1,
	MITSUTOSHI teaches an electrode that includes an electrode mix that is formed on a collector with a lithium metal film layer and if needed a lithium ion diffusion control layer [overview]. The active material is further described as negative at [0012]-[0015]. The thin film of lithium metal can be formed on the diffusion control layer [0023]. The diffusion control layer includes particles and binder [0018] which is a polymer [0016]. The polymer used in the diffusion control layer can be the same as the binder used in the electrode [0018] which includes polyvinylidene fluoride [0016]. Polyvinylidene fluoride is one of the polymers described in applicant’s specification page 12 line 7-15. The content of particles in the diffusion control layer is 10-93 wt% [0018] and the 
Regarding claims 2-4,
	The MITSUTOSHI reference teaches using polyvinylidene fluoride which is the same polymer used in applicant’s specification page 12 lines 7-15. The same polymer is expected to have the same swelling degree and solubility.
Regarding claim 5,
	MITSUTOSHI teaches including conductive agent and binder with the active material [0016].
Regarding claim 6,
	MITSUTOSHI teaches the active material can be oxides of Ge, Sn, Pb, Bi, Al, Ga, Si, and Sb [0012].
Regarding claim 7,
	MITSUTOSHI specifically teaches using SnO and SnO2 [0013].
Regarding claim 8,
	MITSUTOSHI teaches the overall cell structure includes the anode and cathode with a separator with electrolytic solution (electrolyte) [0033].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712